PER CURIAM.
A final decree of divorce was entered for the appellee-wife, which decree in addition to the divorce made other provisions for appellee. The appellant-husband was personally served with process but interposed no contest. After the entry of the final decree, appellant sought to have the entire decree cancelled, charging fraud and misrepresentation. The chancellor refused to set aside the decree and the appeal is from that order.
The matter was heard by the chancellor. The witnesses personally appeared and testified before him; and the testimony was in sharp conflict. The chancellor, as the trier of the facts, passed upon the credibility of the witnesses and appraised the value of their testimony. The question soley is whether the evidence as heard by the chancellor is sufficient to justify his ruling. We cannot say that he committed prejudicial error.
Affirmed.
KANNER, C. J., and ALLEN and SHANNON, JJ„ concur.